      Case 5:20-cv-00075-LEK-ATB Document 13 Filed 01/15/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Megan Rogers
          Plaintiff(s)
     vs.                                  CASE NUMBER: 5:20-cv-75 (LEK/ATB)

CPS, Andrea Levandowski, Social Worker
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff fails to timely file an amended complaint as
directed, the Clerk shall enter judgment without further order of this Court indicating that
this action is DISMISSED without prejudice. Decision and Order dated April 29, 2020
signed by the Honorable Lawrence E. Kahn.

All of the above pursuant to the order of the Honorable Judge Lawrence E. Kahn, dated
the 29th day of April, 2020.


DATED: January 15, 2021




                                                 s/Kathy Rogers
                                                 Deputy Clerk
